Exhibit 10.1

 

EXECUTION VERSION

 

Certain identified information marked with ** has been excluded from this
exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

 

Schedules to this Exhibit have also been omitted. The omitted information is not
material and, if publicly disclosed, would likely cause competitive harm to the
registrant.

 



 

 

$450,000,000

 

EMERGENT BIOSOLUTIONS INC.

 

3.875% Senior Unsecured Notes due 2028

 

PURCHASE AGREEMENT

 

Dated: August 4, 2020

 



 

 



  

 

 

Table of Contents

 



    Page SECTION 1. Representations and Warranties 2 SECTION 2. Sale and
Delivery to Initial Purchasers; Closing; Agreements to Sell, Purchase and Resell
17 SECTION 3. Covenants of the Company and the Guarantors 19 SECTION 4. Payment
of Expenses 23 SECTION 5. Conditions of Initial Purchasers’ Obligations 24
SECTION 6. Indemnification 26 SECTION 7. Contribution 29 SECTION 8.
Representations, Warranties and Agreements to Survive Delivery 30 SECTION 9.
Termination of Agreement 31 SECTION 10. Default by One or More of the Initial
Purchasers 32 SECTION 11. Notices 33 SECTION 12. Parties 33 SECTION 13.
GOVERNING LAW AND TIME 33 SECTION 14. Effect of Headings 33 SECTION 15.
Definitions 34 SECTION 16. Permitted Free Writing Documents 35 SECTION 17.
Absence of Fiduciary Relationship 36 SECTION 18. Research Analyst Independence
and Other Activities of the Initial Purchasers 36 SECTION 19. Waiver of Jury
Trial 37 SECTION 20. Consent to Jurisdiction 37 SECTION 21. Recognition of the
U.S. Special Resolution Regimes 37

 



 i 

 

 

EXHIBITS

 



Exhibit A – Initial Purchasers Exhibit B – Guarantors Exhibit C – Subsidiaries
of the Company Exhibit D – Form of Pricing Term Sheet Exhibit E – Issuer Free
Writing Documents Exhibit F – Form of Opinion and Negative Assurance Letter of
Company Counsel Exhibit G – Form of Opinion of Maryland Counsel

 



 ii 

 



 

$450,000,000

 

EMERGENT BIOSOLUTIONS INC.

 

3.875% Senior Unsecured Notes due 2028

 

PURCHASE AGREEMENT

 

August 4, 2020

 

Wells Fargo Securities, LLC

As Representative of the several Initial Purchasers

          c/o Wells Fargo Securities, LLC

          550 S. Tryon Street

          Charlotte, North Carolina 28202

 

Ladies and Gentlemen:

 

Emergent BioSolutions Inc., a Delaware corporation (the “Company”), confirms its
agreement with Wells Fargo Securities, LLC (“Wells Fargo”) and each of the other
Initial Purchasers named on Exhibit A hereto (collectively, the “Initial
Purchasers,” which term shall also include any person substituted for an Initial
Purchaser pursuant to Section 10 hereof), for whom Wells Fargo is acting as
representative (in such capacity, the “Representative”), with respect to the
issue and sale by the Company and the purchase by the Initial Purchasers, acting
severally and not jointly, of $450,000,000 in aggregate principal amount of the
Company’s 3.875% Senior Unsecured Notes due 2028 (the “Securities”). The
Securities will be issued pursuant to an Indenture to be dated as of August 7,
2020 (the “Indenture”) among the Company, the Guarantors referred to below, and
U.S. Bank National Association, as trustee (the “Trustee”). The Company’s
obligations under the Securities, including the due and punctual payment of
interest on the Securities, will be irrevocably and unconditionally guaranteed
on an unsecured senior basis (the “Guarantees”) by the guarantors named on
Exhibit B hereto (together, the “Guarantors”). As used herein, the term
“Securities” shall include the Guarantees, unless the context otherwise
requires. Certain terms used in this purchase agreement (this “Agreement”) are
defined in Section 15 hereof.

 

The Securities will be offered and sold to the Initial Purchasers without
registration under the 1933 Act, in reliance on the exemption provided by
Section 4(a)(2) of the 1933 Act. The Company and the Guarantors have prepared a
preliminary offering memorandum, dated August 4, 2020 (the “Preliminary Offering
Memorandum”), a pricing term sheet substantially in the form attached hereto as
Exhibit D (the “Pricing Term Sheet”) setting forth the terms of the Securities
omitted from the Preliminary Offering Memorandum and an offering memorandum,
dated August 4, 2020 (the “Offering Memorandum”), setting forth information
regarding the Company and the Securities. The Preliminary Offering Memorandum,
as supplemented and amended as of the Applicable Time, together with the Pricing
Term Sheet and any of the documents listed on Exhibit E hereto are collectively
referred to as the “General Disclosure Package.” The Company and the Guarantors
hereby confirm that they have authorized the use of the General Disclosure
Package and the Offering Memorandum in connection with the offering and resale
of the Securities by the Initial Purchasers.

 



1

 

 

The Initial Purchasers have advised the Company that they will offer and resell
(the “Exempt Resales”) the Securities purchased by them hereunder on the terms
set forth in each of the General Disclosure Package and the Offering Memorandum,
as amended or supplemented, solely (i) to persons whom they reasonably believe
to be “qualified institutional buyers” as defined in Rule 144A under the 1933
Act (“QIBs”) and will take reasonable steps to ensure that such purchasers are
aware that such sales are being made in reliance on Rule 144A, and (ii) in
compliance with Regulation S under the 1933 Act (“Regulation S”). Those persons
specified in clauses (i) and (ii) of this paragraph are referred to herein as
“Eligible Purchasers.”

 

SECTION 1. Representations and Warranties.

 

(a)            Representations and Warranties by the Company and the Guarantors.
The Company and each Guarantor (it being understood that each Guarantor
represents only as to itself), jointly and severally, represent and warrant to
each Initial Purchaser as of the date hereof, as of the Applicable Time, and as
of the Closing Date referred to in Section 2(b) hereof, and agree with each
Initial Purchaser, as follows:

 

(1)              Rule 144A Information. Each of the Preliminary Offering
Memorandum, the General Disclosure Package and the Offering Memorandum, each as
of its respective date, contains all the information required by
Rule 144A(d)(4) under the 1933 Act.

 

(2)              No Stop Orders. The Preliminary Offering Memorandum, the
General Disclosure Package and the Offering Memorandum have been prepared by the
Company and the Guarantors for use by the Initial Purchasers in connection with
the Exempt Resales. No order or decree preventing the use of the Preliminary
Offering Memorandum, the General Disclosure Package or the Offering Memorandum,
or any order asserting that the transactions contemplated by this Agreement are
subject to the registration requirements of the 1933 Act has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Company or any of the Guarantors is contemplated.

 

(3)              No Material Misstatement or Omission. (i) The Preliminary
Offering Memorandum, as of the date thereof, did not include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) the General Disclosure Package, as of the Applicable
Time, did not include any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (iii) the Offering
Memorandum, as of the date thereof, did not and, at the Closing Date, will not
include any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (iv) each Issuer Free Writing
Document (as defined below), when taken together with the General Disclosure
Package, did not, and, at the Closing Date, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 



2

 

 

The representations and warranties in the preceding paragraph do not apply to
statements in or omissions from the Preliminary Offering Memorandum, the
Offering Memorandum, the General Disclosure Package, any Issuer Free Writing
Document or any amendment or supplement to any of the foregoing made in reliance
upon and in conformity with written information relating to any Initial
Purchaser furnished to the Company by such Initial Purchaser through the
Representative expressly for use therein, it being understood and agreed that
the only such information furnished by the Initial Purchasers as aforesaid
consists of the information described as such in Section 6(b) hereof.

 

(4)              [Reserved]

 

(5)              Reporting Compliance. The Company is subject to, and is in full
compliance in all material respects with, the reporting requirements of
Section 13 and Section 15(d), as applicable, of the 1934 Act.

 

(6)              Independent Accountants. Ernst & Young LLP are independent
public accountants as required by the 1933 Act and the 1934 Act and the
rules and regulations thereunder/pursuant to the rules applicable to such
accountants under the American Institute of Certified Public Accountants, or
AICPA.

 

(7)              Financial Statements. The financial statements of the Company
included in the General Disclosure Package and the Offering Memorandum, together
with the related schedules (if any) and notes thereto, present fairly in all
material respects the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the results of operations, changes in
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified in conformity with GAAP. These statements
comply, in all material respects, with all applicable accounting requirements
under the 1933 Act and the 1933 Act Regulations, or the 1934 Act and the 1934
Act Regulations, as applicable, except as otherwise disclosed therein.
Unaudited, interim financial statements are subject to normal year end audit
adjustments and the exclusion of certain footnotes. The information in the
Preliminary Offering Memorandum and the Offering Memorandum under the captions
“Summary Consolidated Financial Data” and “Selected Financial Information”
presents fairly in all material respects the information shown therein and has
been prepared on a basis consistent with that of the audited financial
statements of the Company included in the General Disclosure Package and the
Offering Memorandum.

 



3

 

 

(8)              No Material Adverse Change in Business. Since the respective
dates as of which information is given in the Preliminary Offering Memorandum,
the General Disclosure Package and the Offering Memorandum (in each case
exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement), (A) there has been no material adverse change or any
development that would reasonably be expected to result in a material adverse
change, in the financial condition, results of operations, business, properties
or management of the Company and its subsidiaries taken as a whole, whether or
not arising in the ordinary course of business (in any such case, a “Material
Adverse Effect”); (B) except as otherwise disclosed in the General Disclosure
Package and the Offering Memorandum (in each case exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement), neither the
Company nor any of its subsidiaries has incurred any liability or obligation,
direct or contingent, or entered into any transaction or agreement that,
individually or in the aggregate, is material with respect to the Company and
its subsidiaries taken as a whole, and neither the Company nor any of its
subsidiaries has sustained any loss or interference with its business or
operations from fire, explosion, flood, earthquake or other natural disaster or
calamity, whether or not covered by insurance, or from any labor dispute or
disturbance or court or governmental action, order or decree which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; and (C) there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital
stock.

 

(9)              Good Standing of the Company, the Guarantors and Subsidiaries.
Each of the Company, the Guarantors and their respective subsidiaries has been
duly organized and is validly existing as a corporation, limited liability
company, limited partnership or general partnership, as the case may be, in good
standing under the laws of the state of its jurisdiction of organization and has
power and authority to own, lease and operate its properties and to conduct its
business as described in the Preliminary Offering Memorandum, the General
Disclosure Package and the Offering Memorandum and to enter into and perform its
obligations under the Transaction Documents. Each of the Company, the Guarantors
and their respective subsidiaries is duly qualified as a foreign corporation,
limited liability company, limited partnership or general partnership, as the
case may be, to transact business and is in good standing in each jurisdiction
in which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(10)            Ownership of Subsidiaries. All of the issued and outstanding
shares of capital stock of each subsidiary of the Company that is a corporation,
all of the issued and outstanding partnership interests of each subsidiary of
the Company that is a limited or general partnership and all of the issued and
outstanding limited liability company interests, membership interests or other
similar interests of each subsidiary of the Company that is a limited liability
company have been duly authorized and validly issued, are fully paid and (except
in the case of general partnership interests) non-assessable (to the extent that
such status is applicable and exists under the laws of the jurisdiction in which
such entity is organized) and are owned by the Company, directly or through
subsidiaries, free and clear of any Lien, except pursuant to the Company’s
Amended and Restated Credit Agreement, dated as of September 29, 2017 (as
amended and restated on October 15, 2018, and as may be further amended, amended
and restated, supplemented or otherwise modified from time to time) among the
Company, the lenders from time to time party thereto and Wells Fargo Bank,
National Association, as administrative agent. None of the issued and
outstanding shares of capital stock of any such subsidiary that is a
corporation, none of the issued and outstanding partnership interests of any
such subsidiary that is a limited or general partnership, and none of the issued
and outstanding limited liability company interests, membership interests or
other similar interests of any such subsidiary that is a limited liability
company was issued in violation of any preemptive rights, rights of first
refusal or other similar rights of any securityholder of such subsidiary or any
other person. The only significant subsidiaries (as defined in Rule 1-02 of
Regulation S-X of the Commission) of the Company are the subsidiaries listed on
Exhibit C hereto and Exhibit C accurately sets forth whether each such
subsidiary is a corporation, limited or general partnership or limited liability
company and the jurisdiction of organization of each such subsidiary and, in the
case of any subsidiary which is a partnership or limited liability company, its
general partners and managing members, respectively.

 





4

 

 

(11)            Capitalization. The authorized, issued and outstanding capital
stock of the Company as of June 30, 2020 is as set forth in the column entitled
“Actual” and in the corresponding line items under the caption “Capitalization”
in the Preliminary Offering Memorandum and the Offering Memorandum (except for
subsequent issuances, if any, pursuant to employee or director stock option,
stock purchase or other equity incentive plans described in the Preliminary
Offering Memorandum and the Offering Memorandum or upon the exercise of options
issued under such plans). The shares of issued and outstanding capital stock of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable and were issued in material compliance with all applicable
foreign, state and federal securities and “Blue Sky” laws. None of the
outstanding shares of capital stock of the Company was issued in violation of
any preemptive rights, rights of first refusal or other similar rights of any
securityholder of the Company or any other person.

 

(12)            No Other Securities of Same Class. When the Securities and
Guarantees are issued and delivered pursuant to this Agreement, such Securities
and Guarantees will not be of the same class (within the meaning of Rule 144A
under the 1933 Act) as securities of the Company or the Guarantors that are
listed on a national securities exchange registered under Section 6 of the 1934
Act or that are quoted in a United States automated inter-dealer quotation
system.

 

(13)            No Registration. No registration under the 1933 Act of the
Securities or the Guarantees, and no qualification of the Indenture under the
1939 Act with respect thereto, is required for the sale of the Securities and
the Guarantees to you as contemplated hereby or for the initial resale of
Securities by you to the Eligible Purchasers, assuming the accuracy of the
Initial Purchasers’ representations in this Agreement.

 

(14)            No General Solicitation. No form of general solicitation or
general advertising within the meaning of Regulation D under the 1933 Act
(including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) (each, a
“General Solicitation”) was used by the Company or any of its affiliates or any
of its representatives (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation) in connection with the offer
and sale of the Securities.

 



5

 

 

(15)            Regulation S Compliance. No directed selling efforts within the
meaning of Rule 902 under the 1933 Act were or will be used by the Company and
its subsidiaries or any of their respective representatives (other than the
Initial Purchasers, as to whom the Company and the Guarantors make no
representation) with respect to Securities sold in reliance on Regulation S, and
the Company, any affiliate of the Company and any person acting on its or their
behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation) has complied with and will implement the
“offering restrictions” required by Rule 902 under the 1933 Act.

 

(16)            No Integration. None of the Company, any Guarantor or any person
acting on behalf of the Company or any Guarantor has sold or issued any
securities that would be integrated with the offering of the Securities
contemplated by this Agreement pursuant to the 1933 Act, the rules and
regulations thereunder or the interpretations thereof by the Commission, in a
manner that would require the Securities to be registered under the 1933 Act.

 

(17)            Authorization of Agreement. This Agreement has been duly
authorized, executed and delivered by the Company and each Guarantor.

 

(18)            Full Power. The Company and each Guarantor has full right, power
and authority to execute, deliver and perform its obligations under the
Transaction Documents.

 

(19)            The Indenture. The Indenture has been duly authorized by the
Company and each Guarantor and, on the Closing Date, will have been duly
executed and delivered by the Company and each Guarantor and, assuming the due
authorization, execution and delivery thereof by the Trustee, will constitute a
valid and binding agreement of the Company and each Guarantor, enforceable
against the Company and each Guarantor in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally or by general principles of equity.

 

(20)            The Securities. The Securities (excluding the Guarantees) have
been duly authorized and, at the Closing Date, will have been duly executed by
the Company and, when authenticated by the Trustee in the manner provided in the
Indenture and delivered against payment of the purchase price therefor as
provided in this Agreement, will constitute valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally or by general principles of equity, and will be in
the form contemplated by, and entitled to the benefits of, the Indenture.

 

(21)            The Guarantees. The Guarantees have been duly authorized and, at
the Closing Date, the Indenture (which includes the Guarantees) will have been
duly executed by the Guarantors. When the Securities are authenticated by the
Trustee in the manner provided for in the Indenture and delivered against
payment therefor as provided in this Agreement, the Guarantees will constitute
valid and binding obligations of the Guarantors, except as enforcement thereof
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
or by general principles of equity, and will be in the form contemplated by, and
entitled to the benefits of, the Indenture.

 





6

 

 

(22)            Description of the Securities and Agreements. The Securities,
the Guarantees and the Indenture will conform in all material respects to the
respective statements relating thereto contained in the Preliminary Offering
Memorandum, the General Disclosure Package and the Offering Memorandum.

 

(23)            Absence of Defaults and Conflicts. Neither the Company nor any
of its subsidiaries is (i) in violation of its Organizational Documents, (ii) in
violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Company or any of its subsidiaries or
any of their respective assets, properties or operations or (iii) in breach or
default (or with or without the giving of notice or the passage of time or both,
would be in breach or default) in the performance or observance of any
obligation, agreement, covenant or condition contained in any Company Document,
except in the case of clauses (ii) or (iii) for such violations, breaches or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The execution, delivery and
performance of the Transaction Documents and the consummation of the
transactions contemplated therein and in the Preliminary Offering Memorandum,
the General Disclosure Package and the Offering Memorandum (including the
issuance and sale of the Securities and the use of the proceeds from the sale of
the Securities as described in the Preliminary Offering Memorandum and the
Offering Memorandum under the caption “Use of Proceeds”) and compliance by the
Company and the Guarantors with their obligations under the Transaction
Documents do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default,
Termination Event or Repayment Event under, or result in the creation or
imposition of any Lien upon any property or assets of the Company or any of its
subsidiaries pursuant to, any Company Documents, except for such conflicts,
breaches or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Such actions will
not result in any violation of (i) the provisions of the Organizational
Documents of the Company or any of its subsidiaries or (ii) any applicable law,
statute, rule, regulation, judgment, order, writ or decree of any government,
government instrumentality or court, domestic or foreign, having jurisdiction
over the Company or any of its subsidiaries or any of its or their respective
assets, properties or operations, except in the case of clause (ii) for such
violations that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(24)            Transactions with Related Persons. No relationship, direct or
indirect, that would be required to be described in a registration statement of
the Company pursuant to Item 404 of Regulation S-K currently exists, between or
among the Company and its subsidiaries, on the one hand, and the directors,
officers, affiliates, stockholders, customers or suppliers of the Company and
its subsidiaries, on the other hand, that has not been described in the General
Disclosure Package and the Offering Memorandum.

 



7

 

 

(25)            Absence of Labor Dispute. No labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company or any of its subsidiaries, is imminent, and neither the Company nor any
of its subsidiaries are aware of any existing or imminent labor disturbance by
the employees of any of the principal suppliers, manufacturers, customers or
contractors of the Company or any of its subsidiaries which, in each case, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(26)            Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the Company
or its subsidiaries, threatened, against or affecting the Company or any of its
subsidiaries (other than as disclosed in the Preliminary Offering Memorandum,
the General Disclosure Package or the Offering Memorandum), which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or to materially and adversely affect the consummation
of the transactions contemplated in the Transaction Documents or the performance
by the Company or the Guarantors of their obligations under the Transaction
Documents. The aggregate of all pending legal or governmental proceedings to
which the Company or any of its subsidiaries is a party or of which any of their
respective property or assets is the subject which are not described in the
Preliminary Offering Memorandum or the Offering Memorandum, including ordinary
routine litigation incidental to the business, would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(27)            Description of Contracts. There are no contracts or other
documents that would be required to be described in a registration statement
filed under the 1933 Act or filed as exhibits to a registration statement of the
Company pursuant to Item 601(b)(10) of Regulation S-K that have not been
described in the General Disclosure Package and the Offering Memorandum. The
statements made in the General Disclosure Package and the Offering Memorandum,
insofar as they purport to constitute summaries of the terms of the contracts
and other documents that are so described, constitute accurate summaries of the
terms of such contracts and documents in all material respects.

 

(28)            Description of Legal Matters. The statements made in the General
Disclosure Package and the Offering Memorandum under the captions “Risk
Factors—Intellectual Property Risks” and “Business—Regulation”, insofar as they
purport to constitute summaries of the terms of statutes, rules or regulations,
legal or governmental proceedings or contracts and other documents, constitute
accurate summaries of the terms of such statutes, rules and regulations, legal
and governmental proceedings and contracts and other documents in all material
respects.

 



8

 

 

(29)            Solvency. On the Closing Date, after giving pro forma effect to
the Offering and the use of proceeds therefrom described under the caption “Use
of Proceeds” in the General Disclosure Package and the Offering Memorandum, the
Company and the Guarantors taken as a whole will be Solvent (as hereinafter
defined). As used in this paragraph, the term “Solvent” means, with respect to a
particular date, that on such date (i) the present fair market value (or present
fair saleable value) of the assets of the Company and the Guarantors, taken as a
whole, is not less than the total amount required to pay the liabilities of the
Company and the Guarantors on their total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured; (ii) the
Company and the Guarantors are able to pay their debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of business; (iii) assuming consummation of the issuance of the
Securities as contemplated by this Agreement and the General Disclosure Package
and the Offering Memorandum, the Company and the Guarantors, taken as a whole,
are not incurring debts or liabilities beyond their ability to pay as such debts
and liabilities mature; and (iv)  the Company and the Guarantors, taken as a
whole, are not otherwise insolvent under the standards set forth in applicable
laws.

 

(30)            Possession of Intellectual Property. The Company and its
subsidiaries own and possess or have valid and enforceable licenses to use, all
patents, patent rights, patent applications, licenses, copyrights, inventions,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, trade names, service names, software, internet addresses, domain
names and other intellectual property (collectively, “Intellectual Property”)
that is necessary for the conduct of their respective businesses as currently
conducted and as described in the General Disclosure Package and the Offering
Memorandum. Neither the Company nor any of its subsidiaries has received any
notice or is otherwise aware of any infringement of or conflict with rights of
others with respect to any Intellectual Property or of any facts or
circumstances which could form a reasonable basis for concluding that any
Intellectual Property of the Company is invalid or inadequate to protect the
interests of the Company or any of its subsidiaries therein, except as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. There are no third parties who have or, to the
knowledge of the Company or any of its subsidiaries, will be able to establish
rights to any Intellectual Property of the Company or any of its subsidiaries,
except for, and to the extent of, the ownership rights of the owners of the
Intellectual Property which the General Disclosure Package and the Offering
Memorandum disclose is licensed to the Company or any of its subsidiaries and
except as would not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. Except as otherwise disclosed in the
Company’s filings made pursuant to the 1934 Act, there is no pending or, to the
knowledge of the Company or any of its subsidiaries, threatened action, suit,
proceeding or claim by others challenging the Company’s or any subsidiary’s
rights in or to any such Intellectual Property, or challenging the validity,
enforceability or scope of any such Intellectual Property, or asserting that the
Company or any subsidiary of the Company infringes or otherwise violates, or
would, upon the commercialization of any product or service described in the
General Disclosure Package or the Offering Memorandum, infringe or violate, any
Intellectual Property of others, and the Company and its subsidiaries are
unaware of any facts which could form a reasonable basis for any such action,
suit, proceeding or claim, except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. The
Company and its subsidiaries have complied with the terms of each agreement
pursuant to which any Intellectual Property has been licensed to the Company and
its subsidiaries or any Company subsidiary, all such agreements are in full
force and effect, and no event or condition has occurred or exists that gives
or, with notice or passage of time or both, would give any person the right to
terminate any such agreement, except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 





9

 

 

(31)            Absence of Further Requirements. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in
Section 2(d) and their compliance with their agreements set forth herein, (A) no
filing with, or authorization, approval, consent, license, order, registration,
qualification or decree of, any court or governmental authority or agency,
domestic or foreign, (B) no authorization, approval, vote or consent of any
holder of capital stock or other securities of the Company or any Guarantor or
creditor of the Company or any of its subsidiaries, (C) no authorization,
approval, waiver or consent under any Company Document, and (D) no
authorization, approval, vote or consent of any other person or entity, is
necessary or required for the execution, delivery or performance by the Company
or the Guarantors of their obligations under the Transaction Documents, for the
offering, issuance, sale or delivery of the Securities or the Guarantees
hereunder, or for the consummation of any of the other transactions contemplated
by this Agreement, in each case on the terms contemplated by the General
Disclosure Package and the Offering Memorandum, except, in each case, (i) that
no representation is made as to such as may be required under state or foreign
securities laws and (ii) where the failure to make or obtain any of the
foregoing in the case of clause (A) would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(32)            Possession of Licenses and Permits. The Company and its
subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to
conduct the business now operated by them. The Company and its subsidiaries are
in compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect. All of
the Governmental Licenses are valid and in full force and effect, except where
the failure to be valid and in full force and effect would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect. Neither the Company nor any of its subsidiaries has received any notice
of proceedings relating to the revocation or modification of any such
Governmental Licenses.

 



10

 

 

(33)            Title to Property. The Company and each of its subsidiaries have
good and marketable title in fee simple to all real property owned by any of
them (if any) and good title to all other properties and assets owned by any of
them, in each case, free and clear of all Liens except such as (a) are described
in the General Disclosure Package and the Offering Memorandum or (b) do not,
individually or in the aggregate, materially affect the value of such property
or interfere with the use made and proposed to be made of such property by the
Company or any of its subsidiaries. All real property, buildings and other
improvements, and all equipment and other property, held under lease or sublease
by the Company or any of its subsidiaries is held by them under valid,
subsisting and enforceable leases or subleases, as the case may be, with, solely
in the case of leases or subleases relating to real property, buildings or other
improvements, such exceptions as are not material and do not interfere with the
use made or proposed to be made of such property and buildings or other
improvements by the Company and its subsidiaries, and all such leases and
subleases are in full force and effect. Neither the Company nor any of its
subsidiaries has any notice of any claim of any sort that has been asserted by
anyone adverse to the rights of the Company or any of its subsidiaries under any
of the leases or subleases mentioned above or affecting or questioning the
rights of the Company or any of its subsidiaries to the continued possession of
the leased or subleased premises or the continued use of the leased or subleased
equipment or other property, except for such claims which, if successfully
asserted against the Company, or any of its subsidiaries, would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(34)            Investment Company Act. Neither the Company nor any of its
subsidiaries is, and upon the issuance and sale of the Securities as herein
contemplated and the receipt and application of the net proceeds therefrom as
described in the General Disclosure Package and the Offering Memorandum under
the caption “Use Of Proceeds,” will be, required to register as an “investment
company” or an entity “controlled” by an “investment company” as such terms are
defined in the 1940 Act.

 

(35)            Environmental Laws. Except as described in the General
Disclosure Package and the Offering Memorandum and except, in each case, as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, (A) neither the Company nor any of its subsidiaries
is in violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (B) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (C) there are no pending or
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, Liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries and (D) there are no events or circumstances
that would reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

 



11

 



 

(36)            Tax Matters. Except for failures that would not, individually or
in the aggregate, result in a Material Adverse Effect, the Company and each of
its subsidiaries (a) have timely filed all tax returns that were required to
have been filed or have obtained extensions thereof, (b) have paid all taxes
(including, without limitation, any estimated taxes) that were required to have
been paid and any other assessment, fine or penalty (including, in each case, in
its capacity as a withholding agent), except for any such tax, assessment, fine
or penalty that is currently being contested in good faith by appropriate
actions and for which adequate reserves have been provided in accordance with
GAAP and (c) have made adequate accruals and reserves (in accordance with GAAP)
for all taxes, assessments, fines or penalties not yet due and payable.

 

(37)            Insurance. The Company and its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company reasonably believes are prudent and customary
in the businesses in which they are engaged; all policies of insurance and any
fidelity or surety bonds insuring the Company or any of its subsidiaries or
their respective businesses, assets, employees, officers and directors are in
full force and effect; the Company and its subsidiaries are in compliance with
the terms of such policies and instruments in all material respects; there are
no claims by the Company, or any of its subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; none of the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
none of the Company, nor any of its subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers at a cost
that would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

(38)            Accounting and Disclosure Controls. The Company and its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (C) access to assets
is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the General Disclosure
Package and the Offering Memorandum, since the first day of the Company’s
earliest fiscal year for which audited financial statements are included in the
General Disclosure Package and the Offering Memorandum, there has been (1) no
material weakness or significant deficiency (as defined in Rule 1-02 of
Regulation S-X of the Commission) in the Company’s internal control over
financial reporting (whether or not remediated), and (2) no material fraud
involving management or other employees who have a role in the Company’s
internal control over financial reporting and, since the end of the Company’s
earliest fiscal year for which audited financial statements are included in the
General Disclosure Package and the Offering Memorandum, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company and its subsidiaries have
established, maintained and periodically evaluate the effectiveness of
“disclosure controls and procedures” (as defined in Rules 13a-15 and 15d-15
under the 1934 Act). Such disclosure controls and procedures are designed to
ensure that information required to be disclosed by the Company in the reports
that it will be required to file or submit under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

 



12

 

 

The Company’s independent public accountants and the audit committee of the
Company’s board of directors have been advised of all material weaknesses, if
any, and significant deficiencies (as defined in Rule 1-02 of Regulation S-X of
the Commission), if any, in the Company’s internal control over financial
reporting and of all fraud, if any, whether or not material, involving
management or other employees who have a role in the Company’s internal
controls, in each case that occurred or existed, or was first detected, at any
time during the three most recent fiscal years covered by the Company’s audited
financial statements included in the General Disclosure Package and the Offering
Memorandum or at any time subsequent thereto.

 

(39)            Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act with which any of them is required to
comply, including Section 402 related to loans.

 

(40)            Margin Requirements. None of the transactions contemplated by
this Agreement (including, without limitation, the use of the proceeds from the
sale of the Securities), will violate or result in a violation of Section 7 of
the 1934 Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.

 

(41)            Absence of Manipulation. Neither the Company or any of the
Guarantors nor any of their respective subsidiaries has taken or will take,
directly or indirectly, any action designed to or that would constitute or that
would reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security to facilitate the sale or resale of
the Securities.

 

(42)            Statistical and Market-Related Data. Any statistical,
demographic, market-related and similar data included in the General Disclosure
Package or the Offering Memorandum are based on or derived from sources that the
Company believes to be reliable and accurate in all material respects and
accurately reflect the materials upon which such data is based or from which it
was derived in all material respects, and the Company has delivered true,
complete and correct copies of such materials to the Representative if the
Representative has requested such materials.

 



13

 

 

(43)            No Unlawful Payments. Neither the Company nor any of its
subsidiaries, nor any director, officer, or employee of the Company or any of
its subsidiaries, nor, to the knowledge of the Company and each of the
Guarantors, any agent or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that has resulted or would result in (i) the use of any funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) the making or taking of an act in furtherance of an
offer, promise or authorization of any direct or indirect unlawful payment or
benefit to any foreign or domestic government or regulatory official or
employee, including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) a violation by any such person of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption laws; or (iv) the making,
offering, requesting or taking of, or the agreement to take, an act in
furtherance of any unlawful bribe or other unlawful benefit, including, without
limitation, any rebate, payoff, influence payment, kickback or other unlawful or
improper payment or benefit. The Company and its subsidiaries have instituted,
maintain and enforce, and will continue to maintain and enforce policies and
procedures designed to promote and ensure compliance in all material respects
with all applicable anti-bribery and anti-corruption laws.

 

(44)            Compliance with Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the applicable money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
governmental or regulatory agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
or regulatory agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Anti-Money Laundering Laws is
pending or, to the knowledge of the Company or any Guarantor, threatened.

 

(45)            No Conflicts with Sanctions Laws. None of the Company nor any of
its subsidiaries, nor to the knowledge of the Company or any of the Guarantors,
any of the Company’s or any subsidiary’s directors, officers, employees, or
agents is currently the subject of any sanctions administered or enforced by the
U.S. Government, (including, without limitation, the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department
of State and including, without limitation, the designation as a “specially
designated national” or “blocked person”), the United Nations Security Council
(“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company, any of its
subsidiaries located, organized or resident in a country, region or territory
that is the subject or the target of Sanctions, including, without limitation,
Cuba, Iran, North Korea, Crimea and Syria (each, a “Sanctioned Country”); and
the Company will not directly or indirectly use any of the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or the target of any Sanctions,
except as otherwise permitted by applicable law, (ii) to fund or facilitate any
activities of or any business in any Sanctioned Country, except as otherwise
permitted by applicable law, or (iii) in any other manner that could result in a
violation by any person (including any person participating in the transaction,
whether as initial purchaser, advisor, investor or otherwise) of any Sanctions.
For the past three years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any
dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of any Sanctions or with any
Sanctioned Country, except as otherwise permitted by applicable law.

 



14

 

 

(46)            ERISA Compliance. None of the following events has occurred or
exists: (i) a failure to fulfill the obligations, if any, under the minimum
funding standards of Section 302 of ERISA with respect to a Plan determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal, state or foreign governmental or regulatory agency with
respect to the employment or compensation of employees by the Company or any of
its subsidiaries that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect; or (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company or any of its subsidiaries that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. None
of the following events has occurred or is reasonably likely to occur: (i) a
material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year of the Company and its subsidiaries
compared to the amount of such contributions made in the Company’s most recently
completed fiscal year; (ii) a material increase in the “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) of the Company and its subsidiaries compared
to the amount of such obligations in the Company’s most recently completed
fiscal year; (iii) any event or condition giving rise to a liability under
Title IV of ERISA that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect; or (iv) the filing of a claim
by one or more employees or former employees of the Company or any of its
subsidiaries related to its or their employment that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. For purposes of this paragraph and the definition of ERISA, the term
“Plan” means a plan (within the meaning of Section 3(3) of ERISA) with respect
to which the Company or any of its subsidiaries may have any liability.

 

(47)            Changes in Management. Except as disclosed in the General
Disclosure Package and the Offering Memorandum, none of the persons who were
officers or directors of the Company as of the date of the Preliminary Offering
Memorandum has given oral or written notice to the Company or any of its
subsidiaries of his or her resignation (or otherwise indicated to the Company or
any of its subsidiaries an intention to resign within the next 24 months), nor
has any such officer or director been terminated by the Company or otherwise
removed from his or her office or from the board of directors, as the case may
be (including, without limitation, any such termination or removal which is to
be effective as of a future date) nor is any such termination or removal under
consideration by the Company or its board of directors.

 



15

 

 

(48)            No Restrictions on Dividends. No subsidiary of the Company is a
party to or otherwise bound by any instrument or agreement that limits or
prohibits or could limit or prohibit, directly or indirectly, any subsidiary of
the Company from paying any dividends or making any other distributions on its
capital stock, limited or general partnership interests, limited liability
company interests, or other equity interests, as the case may be, or from
repaying any loans or advances from, or (except for instruments or agreements
that by their express terms prohibit the transfer or assignment thereof or of
any rights thereunder) transferring any of its properties or assets to, the
Company or any other subsidiary, in each case except as described in the General
Disclosure Package and the Offering Memorandum.

 

(49)            Brokers. There is not a broker, finder or other party that is
entitled to receive from the Company or any of its subsidiaries any brokerage or
finder’s fee or other fee or commission as a result of any of the transactions
contemplated by this Agreement, except for discounts and commissions payable to
the Initial Purchasers in connection with the sale of the Securities pursuant to
this Agreement.

 

(50)            Cyber Security; Data Protection. The Company and its
subsidiaries’ information technology and computer systems, networks, hardware,
software, internet web sites, data and databases (including the data of their
respective customers, employees, suppliers, vendors and any third party data
maintained by or on behalf of them), equipment or technology (collectively, “IT
Systems and Data”) are adequate for, and operate and perform in all material
respects as required in connection with, the operation of the business of the
Company and the subsidiaries as currently conducted. The Company and its
subsidiaries have implemented and maintained commercially reasonable information
technology, information security, cyber security and data protection controls,
policies and procedures to adequately protect and prevent security breaches of,
unauthorized access to and other similar compromises of IT Systems and Data in
accordance with industry practices and as required by applicable regulatory
standards. The Company and its subsidiaries have not experienced and have no
knowledge of any cyber-attack, security breach, unauthorized access or other
similar compromise to their IT Systems and Data, which attack, breach,
unauthorized access or similar compromise that would reasonably be expected to
result in a Material Adverse Effect. The Company and its subsidiaries are
presently in material compliance with all applicable laws or statutes and all
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Data and to
the protection of such IT Systems and Data from unauthorized use, access,
misappropriation or modification.

 



16

 

 

(b)            Certificates. Any certificate signed by any officer of the
Company, or any of its subsidiaries (whether signed on behalf of such officer,
the Company, or such subsidiary) and delivered to the Representative or to
counsel for the Initial Purchasers shall be deemed a representation and warranty
by the Company or such Guarantor to each Initial Purchaser as to the matters
covered thereby.

 

SECTION 2. Sale and Delivery to Initial Purchasers; Closing; Agreements to Sell,
Purchase and Resell

 

(a)            The Securities. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company and each of the Guarantors agree to sell to each Initial
Purchaser, severally and not jointly, and each Initial Purchaser, severally and
not jointly, agrees to purchase from the Company and each of the Guarantors, the
aggregate principal amount of Securities set forth opposite such Initial
Purchaser’s name in Exhibit A hereto plus any additional principal amount of
Securities which such Initial Purchaser may become obligated to purchase
pursuant to the provisions of Section 10 hereof, in each case at a price equal
to [**]% of the principal amount thereof, plus accrued interest, if any, from
August 7, 2020.

 

(b)            Payment. Payment of the purchase price for, and delivery of, the
Securities shall be made at the offices of Cahill Gordon & Reindel LLP, 80 Pine
Street, New York, New York 10005, or at such other place as shall be agreed upon
by the Representative and the Company, at 9:00 A.M. (New York City time) on
August 7, 2020 (unless postponed in accordance with the provisions of
Section 10), or such other time not later than five business days after such
date as shall be agreed upon by the Representative and the Company (such time
and date of payment and delivery being herein called the “Closing Date”).

 

Payment shall be made to the Company by wire transfer of immediately available
funds to a single bank account designated by the Company against delivery to the
Representative for the respective accounts of the Initial Purchasers of the
Securities to be purchased by them. It is understood that each Initial Purchaser
has authorized the Representative, for its account, to accept delivery of,
receipt for, and make payment of the purchase price for, the Securities which it
has agreed to purchase. Wells Fargo, individually and not as representative of
the Initial Purchasers, may (but shall not be obligated to) make payment of the
purchase price for the Securities to be purchased by any Initial Purchaser whose
funds have not been received by the Closing Date, but such payment shall not
relieve such Initial Purchaser from its obligations hereunder.

 

(c)            Delivery of Securities. The Company shall make one or more global
certificates (collectively, the “Global Securities”) representing the Securities
available for inspection by the Representative not later than 1:00 p.m., New
York City time, on the business day prior to the Closing Date and, on or prior
to the Closing Date, the Company shall deliver the Global Securities to DTC or
to the Trustee, acting as custodian for DTC, as applicable. Delivery of the
Securities to the Initial Purchasers on the Closing Date shall be made through
the facilities of DTC unless the Representative shall otherwise instruct.

 



17

 

 

(d)            Representations of the Initial Purchasers. (i) Each of the
Initial Purchasers, severally and not jointly, hereby represents and warrants to
the Company that it intends to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and in the General Disclosure Package.
Each of the Initial Purchasers, severally and not jointly, hereby represents and
warrants to, and agrees with, the Company, on the basis of the representations,
warranties and agreements of the Company and the Guarantors, that such Initial
Purchaser: (A) is a QIB; (B) in connection with the Exempt Resales, will sell
the Securities only to the Eligible Purchasers; (C) will not offer or sell the
Securities, nor has it offered or sold the Securities by, or otherwise engaged
in, any form of general solicitation or general advertising (within the meaning
of Regulation D under the 1933 Act) and will not engage in any directed selling
efforts within the meaning of Rule 902 under the 1933 Act, in connection with
the offering of the Securities; and (D) in the case of offers outside the United
States, will solicit offers for such Securities only from, and will offer such
Securities only to, persons that it reasonably believes to be persons other than
“U.S. persons” as defined in Regulation S in reliance upon Regulation S that, in
each case, in purchasing such Securities are deemed to have represented and
agreed as provided in the Offering Memorandum under the caption “Notice to
Investors.”

 

(ii)         Each Initial Purchaser, severally and not jointly, hereby
represents and warrants to, and agrees with, the Company, with respect to offers
and sales outside the United States, that:

 

(A) such Initial Purchaser understands that no action has been or will be taken
by the Issuer that would permit a public offering of the Securities, or
possession or distribution of the Preliminary Offering Memorandum, the General
Disclosure Package, the Offering Memorandum or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required;

 

(B) such Initial Purchaser understands that the Securities have not been
registered under the 1933 Act and may not be sold within the United States or
to, or for the account or benefit of, U.S. persons except in accordance with
Rule 144A or Regulation S under the 1933 Act;

 

(C) such Initial Purchaser has offered the Securities and will offer and sell
the Securities (1) as part of its distribution at any time and (2) otherwise
until 40 days after the later of the commencement of the offering and the
Closing Date, only in accordance with Rule 903 of Regulation S or as otherwise
permitted in Section 2(d)(i); accordingly, neither such Initial Purchaser, its
affiliates nor any persons acting on its or their behalf have engaged or will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Securities, and any such Initial Purchaser, its affiliates and
any such persons have complied and will comply with the offering restrictions
requirement of Regulation S; and

 

(D) such Initial Purchaser agrees that, at or prior to confirmation of sales of
the Securities in reliance on Regulation S, it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the restricted period a
confirmation or notice to substantially the following effect:

 



18

 

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “1933 Act”) and may not be offered and sold within
the United States or to, or for the account or benefit of, U.S. persons (i) as
part of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering and the Closing Date, except in either
case in accordance with Regulation S (or Rule 144A if available) under the 1933
Act. Terms used above have the meaning given to them by Regulation S.”

 

Terms used in this Section 2(d)(ii) have the meanings given to them by
Regulation S.

 

(iii) The Initial Purchasers have advised the Company that they will resell the
Securities to Eligible Purchasers at a price initially equal to 100% of the
principal amount thereof, plus accrued interest, if any, from August 7, 2020.
Such price may be changed by the Initial Purchasers at any time without notice.
Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to this
Agreement, counsel to the Company and counsel to the Initial Purchasers, will
rely upon the accuracy and truth of the foregoing representations, warranties
and agreements, and the Initial Purchasers hereby consent to such reliance.

 

SECTION 3. Covenants of the Company and the Guarantors. The Company and the
Guarantors, jointly and severally, covenant with each Initial Purchaser as
follows:

 

(a)            Securities Law Compliance. The Company will (i) advise each
Initial Purchaser promptly after obtaining knowledge (and, if requested by any
Initial Purchaser, confirm such advice in writing) of (A) the issuance by any
U.S. or non-U.S. federal or state securities commission of any stop order
suspending the qualification or exemption from qualification of any of the
Securities for offer or sale in any jurisdiction, or the initiation of any
proceeding for such purpose by any U.S. or non-U.S. federal or state securities
commission or other regulatory authority, or (B) the happening of any event that
makes any statement of a material fact made in the General Disclosure Package,
any Issuer Free Writing Document or the Offering Memorandum, untrue or that
requires the making of any additions to or changes in the General Disclosure
Package, any Issuer Free Writing Document or the Offering Memorandum, to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

 

(b)            Amendments. The Company will give the Representative notice of
its intention to prepare any amendment, supplement or revision to the
Preliminary Offering Memorandum, the Offering Memorandum or any Issuer Free
Writing Document, and the Company will furnish the Representative with copies of
any such documents within a reasonable amount of time prior to such proposed
use, and will not use any such document to which the Representative or counsel
for the Initial Purchasers shall reasonably object. The Company has given the
Representative notice of any filings made pursuant to the 1934 Act or the 1934
Act Regulations within 48 hours prior to the Applicable Time. The Company will
give the Representative notice of its intention to make any such filing from and
after the Applicable Time through the Closing Date (or, if later, through the
completion of the distribution of the Securities by the Initial Purchasers to
Eligible Purchasers) and will furnish the Representative with copies of any such
documents within a reasonable amount of time prior to such proposed filing, as
the case may be, and will not file or use any such document to which the
Representative or counsel for the Initial Purchasers shall reasonably object.

 



19

 

 

(c)            Delivery of Disclosure Documents to the Representative. The
Company will deliver to the Representative and counsel for the Initial
Purchasers, within two business days of the date hereof and without charge, such
number of copies of the Preliminary Offering Memorandum, the Pricing Term Sheet
and the Offering Memorandum and any amendment or supplement to any of the
foregoing as they reasonably request.

 

(d)            Continued Compliance with Securities Laws. The Company will
comply with the 1933 Act, the 1933 Act Regulations, the 1934 Act and the 1934
Act Regulations so as to permit the completion of the distribution of the
Securities as contemplated by this Agreement, the General Disclosure Package and
the Offering Memorandum. If at any time prior to the completion of the
distribution of the Securities by the Initial Purchasers to Eligible Purchasers,
any event shall occur or condition shall exist as a result of which it is
necessary (or if the Representative or counsel for the Initial Purchasers shall
notify the Company that, in their judgment, it is necessary) to amend or
supplement the General Disclosure Package or the Offering Memorandum so that the
General Disclosure Package or the Offering Memorandum, as the case may be, will
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made or then prevailing, not misleading or
if it is necessary (or, if the Representative or counsel for the Initial
Purchasers shall notify the Company that, in their judgment, it is necessary) to
amend or supplement the General Disclosure Package or the Offering Memorandum in
order to comply with the requirements of the 1933 Act or the 1933 Act
Regulations, the 1934 Act or the 1934 Act Regulations, the Company will promptly
notify the Representative of such event or condition and of its intention to
prepare such amendment or supplement (or, if the Representative or counsel for
the Initial Purchasers shall have notified the Company as aforesaid, the Company
will promptly notify the Representative of its intention to prepare such
amendment or supplement) and will promptly prepare, subject to
Section 3(b) hereof, such amendment or supplement as may be necessary to correct
such untrue statement or omission or to comply with such requirements, and the
Company will furnish to the Initial Purchasers such number of copies of such
amendment or supplement as the Initial Purchasers may reasonably request. If at
any time an event shall occur or condition shall exist as a result of which it
is necessary (or if the Representative or counsel for the Initial Purchasers
shall notify the Company that, in their judgment, it is necessary) to amend or
supplement any Issuer Free Writing Document so that it will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made or then prevailing, not misleading, or if it is necessary
(or, if the Representative or counsel for the Initial Purchasers shall notify
the Company that, in their judgment, it is necessary) to amend or supplement
such Issuer Free Writing Document in order to comply with the requirements of
the 1933 Act or the 1933 Act Regulations, the Company will promptly notify the
Representative of such event or condition and of its intention to prepare such
amendment or supplement (or, if the Representative or counsel for the Initial
Purchasers shall have notified the Company as aforesaid, the Company will
promptly notify the Representative of its intention to prepare such amendment or
supplement) and will promptly prepare and, subject to Section 3(b) hereof
distribute, such amendment or supplement as may be necessary to eliminate or
correct such conflict, untrue statement or omission or to comply with such
requirements, and the Company will furnish to the Initial Purchasers such number
of copies of such amendment or supplement as the Initial Purchasers may
reasonably request.

 



20

 

 

(e)            Use of Offering Materials. The Company and each of the Guarantors
consents to the use of the General Disclosure Package and the Offering
Memorandum in accordance with the securities or “Blue Sky” laws of the
jurisdictions in which the Securities are offered by the Initial Purchasers and
by all dealers to whom Securities may be sold, in connection with the offering
and sale of the Securities.

 

(f)            “Blue Sky” and Other Qualifications. The Company will use its
best efforts, in cooperation with the Initial Purchasers, to qualify the
Securities for offering and sale, or to obtain an exemption for the Securities
to be offered and sold, under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as the Representative may designate
and to maintain such qualifications and exemptions in effect for so long as
required for the distribution of the Securities (but in no event for a period of
more than one year from the date of this Agreement); provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject. In each jurisdiction in which the Securities have been so qualified or
are exempt, the Company will file such statements and reports as may be required
by the laws of such jurisdiction to continue such qualification or exemption, as
the case may be, in effect for so long as required for the distribution of the
Securities (but in no event for a period of more than one year from the date of
this Agreement).

 

(g)            Use of Proceeds. The Company will use the net proceeds received
by it from the sale of the Securities in all material respects in the manner
specified in the Preliminary Offering Memorandum and the Offering Memorandum
under “Use of Proceeds.”

 

(h)            Restriction on Sale of Securities. From and including the date of
this Agreement through and including the 90th day after the date of this
Agreement, the Company and the Guarantors will not, without the prior written
consent of Wells Fargo, directly or indirectly issue, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option or right to sell or otherwise transfer or
dispose of any debt securities of or guaranteed by the Company or any Guarantor
(other than the Securities issued under this Agreement) or any securities
convertible into or exercisable or exchangeable for any debt securities of or
guaranteed by the Company.

 



21

 

 

(i)            Rule 144A Information. So long as any of the Securities are
outstanding, during any period in which the Company is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, the Company and the
Guarantors will, furnish at their expense to the Initial Purchasers, and, upon
request, to the holders of the Securities and prospective purchasers of the
Securities the information required by Rule 144A(d)(4) under the 1933 Act (if
any).

 

(j)            Pricing Term Sheet. The Company will prepare the Pricing Term
Sheet reflecting the final terms of the Securities, in substantially the form
attached hereto as Exhibit D and otherwise in form and substance reasonably
satisfactory to the Representative; provided that the Company will furnish the
Representative with copies of any such Pricing Term Sheet and will not use any
such document to which the Representative or counsel to the Initial Purchasers
shall reasonably object.

 

(k)            Preparation of the Offering Memorandum. Immediately following the
execution of this Agreement, the Company will, subject to Section 3(b) hereof,
prepare the Offering Memorandum, which shall contain the public offering price
and terms of the Securities, the plan of distribution thereof and such other
information as the Representative and the Company may deem appropriate.

 

(l)            DTC. The Company will use its reasonable best efforts to permit
the Securities to be eligible for clearance and settlement through DTC.

 

(m)            No Stabilization. The Company, the Guarantors and their
respective affiliates will not take, directly or indirectly, any action designed
to or that has constituted or that reasonably could be expected to cause or
result in the stabilization or manipulation of the price of any security of the
Company or the Guarantors in connection with the offering of the Securities.

 

(n)            No Affiliate Resales. The Company and the Guarantors will not,
and will not permit any of their respective affiliates (as defined in Rule 144
under the 1933 Act) to, resell any of the Securities that have been acquired by
any of them, except for Securities purchased by the Company, the Guarantors or
any of their respective affiliates and resold in a transaction registered under
the 1933 Act.

 

(o)            No General Solicitation. In connection with any offer or sale of
the Securities, the Company and the Guarantors will not engage, and will cause
their respective affiliates and any person acting on their behalf (other than,
in any case, the Initial Purchasers and any of their affiliates, as to whom the
Company and the Guarantors make no covenant) not to engage (i) in any form of
general solicitation or general advertising (within the meaning of Regulation D
of the 1933 Act) or any public offering within the meaning of Section 4(a)(2) of
the 1933 Act in connection with any offer or sale of the Notes and/or (ii) in
any directed selling effort with respect to the Securities within the meaning of
Regulation S, and to comply with the offering restrictions requirement of
Regulation S.

 



22

 

 

(p)            No Integration. The Company will not, and will ensure that no
affiliate of the Company will, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any “security” (as defined in the 1933 Act)
that would be integrated with the sale of the Securities in a manner that would
require the registration under the 1933 Act of the sale to the Initial
Purchasers or to the Eligible Purchasers of the Securities.

 

(q)            Transaction Documents. The Company and the Guarantors will do and
perform all things required or necessary to be done and performed under the
Transaction Documents by them prior to the Closing Date, and to satisfy all
conditions precedent to the Initial Purchasers’ obligations hereunder to
purchase the Securities.

 

SECTION 4. Payment of Expenses.

 

(a)            Expenses. The Company and the Guarantors, jointly and severally,
will pay all expenses incident to the performance of their respective
obligations under this Agreement, including (i) the preparation, printing and
delivery of the Preliminary Offering Memorandum, the General Disclosure Package,
the Offering Memorandum and any Issuer Free Writing Documents and each amendment
thereto (in each case including exhibits) and any costs associated with
electronic delivery of any of the foregoing, (ii) the word processing and
delivery to the Initial Purchasers of each of the Transaction Documents and such
other documents as may be required in connection with the offering, purchase,
sale, issuance or delivery of the Securities, (iii) the preparation, issuance
and delivery of the certificates for the Securities, the issuance and delivery
of the Securities to the Initial Purchasers and the resale of the Securities to
the initial investors, including any issue, stamp, transfer or similar taxes or
charges payable in connection with the sale, issuance or delivery of the
Securities to the Initial Purchasers or by the Initial Purchasers to the initial
investors, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Company and the Guarantors, (v) the qualification or exemption
of the Securities under securities laws in accordance with the provisions of
Section 3(f) hereof, including the reasonable and documented fees and
disbursements of counsel for the Initial Purchasers in connection therewith and
in connection with the preparation, printing and delivery of the Blue Sky Survey
and any supplements thereto, (vi)  the fees and expenses of the Trustee,
including the fees and disbursements of counsel for the Trustee in connection
with the Transaction Documents, (vii) all fees charged by any rating agencies
for rating the Securities and all expenses and application fees incurred in
connection with the approval of the Securities for clearance, settlement and
book-entry transfer through DTC and (viii) all travel expenses of the Company’s
officers and employees and any other expenses of each Initial Purchaser and the
Company in connection with attending or hosting meetings with prospective
purchasers of the Securities (other than travel expenses of the Initial
Purchasers’ officers and employees), and expenses associated with any electronic
road show.

 

23

 

 

 

(b)           Termination of Agreement. If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5, Section 9 or
Section 10 hereof, the Company and the Guarantors, jointly and severally, will
reimburse the Initial Purchasers for all of their out-of-pocket expenses,
including the reasonable and documented fees and disbursements of counsel for
the Initial Purchasers.

 

SECTION 5. Conditions of Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers hereunder are subject to the accuracy, on the date
hereof and at the Closing Date, of the representations and warranties of the
Company and the Guarantors contained in this Agreement, or in certificates
signed by any officer of the Company, any Guarantor or any subsidiary of the
Company (whether signed on behalf of such officer, the Company or such
subsidiary) delivered to the Representative or counsel for the Initial
Purchasers, to the performance by the Company and the Guarantors of their
respective covenants and other obligations hereunder, and to the following
further conditions:

 

(a)            Opinion and Negative Assurance Letter of Counsel for Company and
the Guarantors. At the Closing Date, the Representative shall have received
(i) the favorable opinion and negative assurance letter, dated as of the Closing
Date, of Wilmer Cutler Pickering Hale and Dorr LLP, counsel for the Company and
the Guarantors (“Company Counsel”), substantially in the form of Exhibit F
hereto and (ii) the favorable opinion, dated as of the Closing Date, of DLA
Piper LLP (US), Maryland counsel for certain of the Guarantors, substantially in
the form of Exhibit G hereto.

 

(b)            Opinion and Negative Assurance Letter of Counsel for Initial
Purchasers. At the Closing Date, the Representative shall have received the
favorable opinion and negative assurance letter, dated as of the Closing Date,
of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers, together
with signed or reproduced copies of such letter for each of the other Initial
Purchasers, with respect to the Securities to be sold by the Company pursuant to
this Agreement, this Agreement, the Indenture, the General Disclosure Package
and the Offering Memorandum, and any amendments or supplements thereto and such
other matters as the Representative may reasonably request.

 

(c)            Officers’ Certificate. At the Closing Date, there shall not have
been, since the date hereof or since the respective dates as of which
information is given in the General Disclosure Package and the Offering
Memorandum (in each case exclusive of any amendments or supplements thereto
subsequent to the date of this Agreement), any material adverse change or any
development that would reasonably be expected to result in a material adverse
change, in the financial condition, results of operations, business, properties
or management of the Company and its subsidiaries taken as a whole, whether or
not arising in the ordinary course of business. At the Closing Date, the
Representative shall have received a certificate, signed on behalf of the
Company and each Guarantor by the President or the Chief Executive Officer of
the Company and each Guarantor and the Chief Financial Officer or Chief
Accounting Officer of the Company and each Guarantor, dated as of the Closing
Date, to the effect that (i) there has been no such material adverse change,
(ii) the representations and warranties of the Company and the Guarantors in
this Agreement are true and correct at and as of the Closing Date with the same
force and effect as though expressly made at and as of the Closing Date and
(iii) the Company and the Guarantors have complied in all material respects with
all agreements and satisfied all conditions on their part to be performed or
satisfied at or prior to the Closing Date under or pursuant to this Agreement.

 



24

 

 

(d)           Accountant’s Comfort Letter. At the time of the execution of this
Agreement, the Representative shall have received from Ernst & Young LLP a
letter addressed to the Initial Purchasers, dated the date of this Agreement and
in form and substance reasonably satisfactory to the Representative, together
with signed or reproduced copies of such letter for each of the other Initial
Purchasers, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to initial purchasers with respect to
the financial statements and certain financial information of the Company
contained in the General Disclosure Package, any Issuer Free Writing Documents
(other than any electronic road show) and the Offering Memorandum and any
amendments or supplements to any of the foregoing.

 

(e)            Bring-down Comfort Letter. At the Closing Date, the
Representative shall have received from Ernst & Young LLP a letter addressed to
the Initial Purchasers, dated as of the Closing Date and in form and substance
reasonably satisfactory to the Representative, to the effect that they reaffirm
the statements made in the letter furnished pursuant to subsection (d) of this
Section, except that the specified date referred to shall be a date not more
than three business days prior to the Closing Date.

 

(f)             No Downgrade. There shall not have occurred, on or after the
date of this Agreement, any downgrading in the rating of any debt securities of
or guaranteed by the Company, any preferred stock of the Company or any debt
securities, preferred stock or trust preferred securities of any subsidiary or
subsidiary trust of the Company by any “nationally recognized statistical rating
organization” (as defined by the Commission in Section 3(a)(62) of the 1934 Act)
or any public announcement that any such organization has placed its rating on
the Company or any such debt securities, preferred stock or other securities
under surveillance or review or on a so-called “watch list” (other than an
announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating) or any announcement by
any such organization that the Company or any such debt securities, preferred
stock or other securities has been placed on negative outlook.

 

(g)            DTC Eligibility. The Securities shall be eligible for clearance
and settlement through DTC.

 

(h)           Transaction Documents. The Company, the Guarantors and the other
parties thereto shall have executed and delivered each of the Transaction
Documents, and the Initial Purchasers shall have received reproduced copies
thereof, duly executed by the Company, the Guarantors and the other parties
thereto.

 



25

 

 

(i)            Additional Documents. At the Closing Date, counsel for the
Initial Purchasers shall have been furnished with such documents and opinions as
they may require for the purpose of enabling them to pass upon the issuance and
sale of the Securities as herein contemplated, or in order to evidence the
accuracy of any of the representations or warranties, or the fulfillment of any
of the conditions, contained in this Agreement, or as the Representative or
counsel for the Initial Purchasers may otherwise reasonably request; and all
proceedings taken by the Company or any Guarantor in connection with the
issuance and sale of the Securities as herein contemplated and in connection
with the other transactions contemplated by this Agreement shall be satisfactory
in form and substance to the Representative.

 

(j)             Termination of Agreement. If any condition specified in this
Section 5 shall not have been fulfilled when and as required to be fulfilled,
this Agreement may be terminated by the Representative by notice to the Company
and the Guarantors at any time on or prior to the Closing Date and such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof and except that Sections 1, 4(b), 6, 7, 8, 11, 12,
13, 14, 15, 17, 18, 19 and 20 hereof shall survive any such termination of this
Agreement and remain in full force and effect.

 

SECTION 6. Indemnification.

 

(a)           Indemnification by the Company and the Guarantors. The Company and
each Guarantor agree, jointly and severally, to indemnify and hold harmless each
Initial Purchaser, its affiliates, and its and their respective officers,
directors, employees, partners and members and each person, if any, who controls
any Initial Purchaser within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act as follows:

 

(i)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact in the Preliminary Offering
Memorandum, any Issuer Free Writing Document, the General Disclosure Package or
the Offering Memorandum (or any amendment or supplement to any of the
foregoing), or in any materials, presentations or information provided to
investors by, or with the approval of, the Company or any Guarantor in
connection with the marketing of the offering of the Securities, including any
road show or investor presentations made to investors by the Company (whether in
person or electronically), or the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

 

(ii)           against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of, or pursuant to a judgment or other disposition in, any
litigation, or any investigation or proceeding by any governmental or
self-regulatory agency or body, commenced or threatened, or of any claim
whatsoever arising out of or based upon any such untrue statement or omission,
or any such alleged untrue statement or omission; provided that (subject to
Section 6(d) below) any such settlement is effected with the written consent of
the Company and the Guarantors; and

 



26

 

 

(iii)            against any and all expense whatsoever, as incurred (including
the fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental or self-regulatory agency or body, commenced or
threatened, or any claim whatsoever arising out of or based upon any such untrue
statement or omission, or any such alleged untrue statement or omission, to the
extent that any such expense is not paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of or based upon
any untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information about any Initial
Purchaser furnished to the Company or any Guarantor by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any Issuer Free Writing Document, the General Disclosure Package or
the Offering Memorandum (or in any amendment or supplement to any of the
foregoing), it being understood and agreed that the only such information
furnished by the Initial Purchasers as aforesaid consists of the information
described as such in Section 6(b) hereof.

 

(b)           Indemnification by the Initial Purchasers. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company
and the Guarantors, their respective directors and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section 6, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, made in the Preliminary Offering
Memorandum, any Issuer Free Writing Document or the Offering Memorandum (or any
amendment or supplement to any of the foregoing), in reliance upon and in
conformity with written information relating to such Initial Purchaser furnished
to the Company or any Guarantor by such Initial Purchaser through the
Representative expressly for use therein. The Company and the Guarantors hereby
acknowledge and agree that the information furnished to the Company and any
Guarantor by the Initial Purchasers through the Representative expressly for use
in the Preliminary Offering Memorandum, any Issuer Free Writing Document or the
Offering Memorandum (or any amendment or supplement to any of the foregoing),
consists exclusively of the following information appearing under the caption
“Plan of Distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum: (i) the information regarding stabilization, syndicate covering
transactions and penalty bids appearing in the fourth paragraph under such
caption (but only insofar as such information concerns the Initial Purchasers)
and (ii) the information regarding market making by the Initial Purchasers
appearing in the second and third sentences of the seventh paragraph under such
caption.

 



27

 

 

(c)           Actions Against Parties; Notification. Each indemnified party
shall give notice as promptly as reasonably practicable to each indemnifying
party of any action commenced against it in respect of which indemnity may be
sought hereunder; provided, however, that the failure to so notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have under this Section 6; provided further, that the failure to so
notify such indemnifying party shall not relieve such indemnifying party from
any liability that it may have to such indemnified party otherwise than under
this Section 6. Counsel to the indemnified parties shall be selected as follows:
counsel to the Initial Purchasers and the other indemnified parties referred to
in Section 6(a) above shall be selected by Wells Fargo; and counsel to the
Company and the Guarantors, their respective directors, each of their respective
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act shall be selected by
the Company and the Guarantors. An indemnifying party may participate at its own
expense in the defense of any such action, and, to the extent it wishes either
by itself or jointly with any other similarly situated notified indemnifying
party, assume the defense thereof with counsel reasonably satisfactory to the
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties; provided further, however, that counsel to
the indemnifying party shall not (except with the consent of the indemnified
party) also be counsel to the indemnified party. In no event shall the
indemnifying party be liable for the fees and expenses of more than one counsel
(in addition to any local counsel) separate from their own counsel for the
Initial Purchasers and the other indemnified parties referred to in
Section 6(a) above; and the fees and expenses of more than one counsel (in
addition to any local counsel) separate from their own counsel for the Company
and the Guarantors, their respective directors, each of their respective
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act, in each case in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 6 or Section 7 hereof (whether or not the indemnified parties
are actual or potential parties thereto), unless such settlement, compromise or
consent (i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

(d)           Settlement Without Consent if Failure to Reimburse. If at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by this
Section 6, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 6(a) effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement. Except as set
forth in this subsection (d), an indemnifying party shall not be liable for any
settlement of any litigation, investigation or proceeding effected without its
prior written consent.

 



28

 

 

SECTION 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Initial Purchasers on the other hand from the
offering of the Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the Company and the Guarantors
on the one hand and of the Initial Purchasers on the other hand in connection
with the statements or omissions which resulted in such losses, liabilities,
claims, damages or expenses, as well as any other relevant equitable
considerations.

 

The relative benefits received by the Company and the Guarantors on the one hand
and the Initial Purchasers on the other hand in connection with the offering of
the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company and the Guarantors and the total discounts and commissions received
by the Initial Purchasers, in each case as determined pursuant to this
Agreement, bear to the aggregate initial offering price of the Securities as set
forth on the cover of the Offering Memorandum.

 

The relative fault of the Company and the Guarantors on the one hand and the
Initial Purchasers on the other hand shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors on the one hand or by the
Initial Purchasers on the other hand and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The Company and the Guarantors and the Initial Purchasers agree that it would
not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to above in this
Section 7. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 7 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 7, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
discounts and commissions from the sale to Eligible Purchasers of the Securities
initially purchased by it exceeds the amount of any damages which such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

 



29

 

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 7, each affiliate, officer, director, employee,
partner and member of each Initial Purchaser and each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as such
Initial Purchaser, and each director of the Company and of each Guarantor, each
officer of the Company and of each Guarantor, and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as the
Company and the Guarantors. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 7 are several in proportion to the principal
amount of Securities set forth opposite their respective names in Exhibit A
hereto and not joint.

 

SECTION 8. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates signed by any officer of the Company or any of its subsidiaries
(whether signed on behalf of such officer, the Company, or such subsidiary) and
delivered to the Representative or counsel to the Initial Purchasers, shall
remain operative and in full force and effect, regardless of any investigation
made by or on behalf of any Initial Purchaser, its affiliates and any of their
any officers, directors, employees, partners, members or agents of any Initial
Purchaser or any person controlling any Initial Purchaser, or by or on behalf of
the Company, any Guarantor, any officer, director or employee of the Company or
any Guarantor or any person controlling the Company, any Guarantor, and shall
survive delivery of and payment for the Securities.

 



30

 

 

SECTION 9. Termination of Agreement.

 

(a)           Termination; General. The Representative may terminate this
Agreement, by notice to the Company and the Guarantors, at any time on or prior
to the Closing Date (i) if there has been, at any time on or after the date of
this Agreement or since the respective dates as of which information is given in
the General Disclosure Package or the Offering Memorandum (in each case
exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement), any material adverse change or any development that would
reasonably be expected to result in a material adverse change, in the financial
condition, results of operations, business, properties or management of the
Company and its subsidiaries taken as a whole, whether or not arising in the
ordinary course of business, or (ii) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any declaration of a national emergency or war by the United
States, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions (including, without
limitation, as a result of terrorist activities), in each case the effect of
which is such as to make it, in the judgment of the Representative,
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities or to enforce contracts for the sale of the Securities on the
terms and in the manner contemplated in the General Disclosure Package and the
Offering Memorandum, or (iii) (A) if trading in any securities of the Company
has been suspended or materially limited by the Commission or the NYSE, or
(B) if trading generally on the NYSE, the Nasdaq Global Select Market, the
Nasdaq Global Market, the Chicago Board of Options Exchange, the Chicago
Mercantile Exchange or the Chicago Board of Trade has been suspended or limited,
or minimum or maximum prices for trading have been fixed, or maximum ranges for
prices have been required, by any of said exchanges or by order of the
Commission or any other governmental authority, or (C) if a material disruption
has occurred in commercial banking or securities settlement or clearance
services in the United States or in Europe, or (iv) if a banking moratorium has
been declared by either Federal or New York authorities or (v) if there shall
have occurred, on or after the date of this Agreement, any downgrading in the
rating of any debt securities of or guaranteed by the Company or any Guarantor,
any preferred stock of the Company or any Guarantor or any debt securities,
preferred stock or trust preferred securities of any subsidiary or subsidiary
trust of the Company by any “nationally recognized statistical rating
organization” (as defined by the Commission in Section 3(a)(62) of the 1934 Act)
or any public announcement that any such organization has placed its rating on
the Company or any Guarantor or any such debt securities, preferred stock or
other securities under surveillance or review or on a so-called “watch list”
(other than an announcement with positive implications of a possible upgrading,
and no implication of a possible downgrading, of such rating) or any
announcement by any such organization that the Company or any Guarantor or any
such debt securities, preferred stock or other securities has been placed on
negative outlook.

 



31

 

 

(b)           Liabilities. If this Agreement is terminated pursuant to this
Section 9, such termination shall be without liability of any party to any other
party except as provided in Section 4 hereof, and except that Sections 1, 4(b),
6, 7, 8, 11, 12, 13, 14, 15, 17, 18, 19 and 20 hereof shall survive such
termination and remain in full force and effect.

 

SECTION 10. Default by One or More of the Initial Purchasers. (a) If one or more
of the Initial Purchasers shall fail at the Closing Date to purchase the
aggregate principal amount of Securities which it or they are obligated to
purchase under this Agreement (the “Defaulted Securities”), the Representative
shall have the right, within 24 hours thereafter, to make arrangements for one
or more of the non-defaulting Initial Purchasers, or any other purchaser, to
purchase all, but not less than all, of the Defaulted Securities in such amounts
as may be agreed upon and upon the terms herein set forth; if, however, the
Representative shall not have completed such arrangements within such 24-hour
period, then:

 

(i)            if the aggregate principal amount of Defaulted Securities does
not exceed 10% of the aggregate principal amount of Securities, each of the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount of such Defaulted Securities in the proportions that
their respective underwriting obligations hereunder bear to the underwriting
obligations of all non-defaulting Initial Purchasers; or

 

(ii)           if the number of Defaulted Securities exceeds 10% of the
aggregate principal amount of Securities, this Agreement shall terminate without
liability on the part of any non-defaulting Initial Purchaser.

 

No action taken pursuant to this Section 10 shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

 



32

 

 

In the event of any such default which does not result in a termination of this
Agreement, the Representative shall have the right to postpone the Closing Date
for a period not exceeding seven days in order to effect any required changes in
the General Disclosure Package or Offering Memorandum or in any other documents
or arrangements. As used herein, the term “Initial Purchaser” includes any
person substituted for an Initial Purchaser under this Section 10.

 

SECTION 11. Notices. All notices and other communications hereunder shall be in
writing, shall be effective only upon receipt and shall be mailed, delivered by
hand or overnight courier, or transmitted by fax (with the receipt of any such
fax to be confirmed by telephone). Notices to the Initial Purchasers shall be
directed to the Representative at Wells Fargo Securities, LLC, 550 S. Tryon
Street, 5th Floor, Charlotte, North Carolina 28202, Attention: Leveraged
Syndicate, fax no. (704) 410-4874 (with such fax to be confirmed by telephone to
(704) 410-4885), electronic mail IBCMDCMLSHYLeveragedSyndicate@wellsfargo.com;
and notices to the Company or any Guarantor shall be directed to it at 400
Professional Drive, Suite 400 Gaithersburg, MD 21079, Attention: Atul
Saran, Esq., fax no. 240-631-3203 (with such fax to be confirmed by telephone to
240-631-3200).

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

 

SECTION 12. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Initial Purchasers, the Company, the Guarantors and their
respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Initial Purchasers, the Company, the Guarantors and their respective
successors and the controlling persons and other indemnified parties referred to
in Sections 6 and 7 and their successors, heirs and legal representatives, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision herein contained. This Agreement and all conditions and
provisions hereof are intended to be for the sole and exclusive benefit of the
Initial Purchasers, the Company, the Guarantors and their respective successors,
and said controlling persons and other indemnified parties and their successors,
heirs and legal representatives, and for the benefit of no other person or
entity. No purchaser of Securities from any Initial Purchaser shall be deemed to
be a successor by reason merely of such purchase.

 

SECTION 13. GOVERNING LAW AND TIME. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK
CITY TIME.

 

SECTION 14. Effect of Headings. The Section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

 



33

 

 

 

SECTION 15. Definitions.    As used in this Agreement, the following terms have
the respective meanings set forth below:

 

“Applicable Time” means 3:22p.m. (New York City time) on August 4, 2020 or such
other time as agreed by the Company, the Guarantors and the Representative.

 

“Common Stock” means the Company’s common stock, par value $0.001 per share.

 

“Commission” means the Securities and Exchange Commission.

 

“Company Documents” means all contracts, indentures, mortgages, deeds of trust,
loan or credit agreements, bonds, notes, debentures, evidences of indebtedness,
swap agreements, leases or other instruments or agreements to which the Company
or any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject.

 

“DTC” means The Depository Trust Company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Lien” means any security interest, mortgage, pledge, lien, encumbrance, claim
or equity.

 

“NYSE” means the New York Stock Exchange.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Organizational Documents” means (a) in the case of a corporation, its charter
and by-laws; (b) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (d) in the case of a
trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(e) in the case of any other entity, the organizational and governing documents
of such entity.

 

“Repayment Event” means any event or condition which, either immediately or with
notice or passage of time or both, (i) gives the holder of any bond, note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any subsidiary of the
Company, or (ii) gives any counterparty (or any person acting on such
counterparty’s behalf) under any swap agreement, hedging agreement or similar
agreement or instrument to which the Company or any subsidiary of the Company is
a party the right to liquidate or accelerate the payment obligations or
designate an early termination date under such agreement or instrument, as the
case may be.

 



34

 

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof.

 

“Termination Event” means any event or condition which gives any person the
right, either immediately or with notice or passage of time or both, to
terminate or limit (in whole or in part) any Company Documents or any rights of
the Company, or any of its subsidiaries thereunder, including, without
limitation, upon the occurrence of a change of control of the Company or any
Guarantor or other similar events.

 

“Transaction Documents” means this Agreement, the Indenture, the Securities and
the Guarantees, collectively.

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1933 Act Regulations” means the rules and regulations of the Commission under
the 1933 Act.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“1934 Act Regulations” means the rules and regulations of the Commission under
the 1934 Act.

 

“1939 Act” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations of the Commission thereunder.

 

“1940 Act” means the Investment Company Act of 1940, as amended.

 

All references in this Agreement to the Preliminary Offering Memorandum and the
Offering Memorandum, any Issuer Free Writing Document or any amendment or
supplement to any of the foregoing shall be deemed to include all versions
thereof delivered (physically or electronically) to the Representative or the
Initial Purchasers.

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Preliminary
Offering Memorandum or the Offering Memorandum (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules.

 

SECTION 16. Permitted Free Writing Documents.    The Company and each Guarantor
represents, warrants and agrees that it has not made and, unless it obtains the
prior written consent of the Representative, it will not make, and each Initial
Purchaser, severally and not jointly, represents, warrants and agrees that it
has not made and, unless it obtains the prior written consent of the Company,
the Guarantors and the Representative, it will not make, any offer relating to
the Securities that (if the offering of the Securities was made pursuant to a
registered offering under the 1933 Act) would constitute an “Issuer Free Writing
Prospectus” (as defined in Rule 433 under the 1933 Act) (any such document, a
“Issuer Free Writing Document”) or that would constitute a “free writing
prospectus” (as defined in Rule 405 under the 1933 Act) which would be required
to be filed with the Commission in connection with an offering registered under
the 1933 Act; provided that the prior written consent of the Company, the
Guarantors and the Representative shall be deemed to have been given in respect
of the Issuer Free Writing Documents, if any, listed on Exhibit E hereto and to
any electronic road show in the form previously provided by the Company to and
approved by the Representative.

 



35

 

 

SECTION 17. Absence of Fiduciary Relationship.   The Company and each Guarantor
acknowledges and agrees that:

 

(a)            each of the Initial Purchasers is acting solely as an initial
purchaser in connection with the sale of the Securities and no fiduciary,
advisory or agency relationship between the Company and any Guarantor, on the
one hand, and any of the Initial Purchasers, on the other hand, has been created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not any of the Initial Purchasers has advised or is
advising the Company or any Guarantor on other matters (it being understood that
in any event that no Initial Purchaser shall be deemed to have provided legal,
accounting or tax advice to the Company, any Guarantor or any of their
respective subsidiaries);

 

(b)            the offering price of the Securities and the price to be paid by
the Initial Purchasers for the Securities set forth in this Agreement were
established by the Company and the Guarantors following discussions and
arms-length negotiations with the Representative;

 

(c)            they are capable of evaluating and understanding, and understands
and accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;

 

(d)            they are aware that the Initial Purchasers and their respective
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and the Guarantors and that none
of the Initial Purchasers has any obligation to disclose such interests and
transactions to the Company or the Guarantors by virtue of any fiduciary,
advisory or agency relationship or otherwise;

 

(e)            the Company and the Guarantors have consulted their own legal and
financial advisors to the extent they deemed appropriate; and

 

(f)             they waive, to the fullest extent permitted by law, any claims
they may have against any of the Initial Purchasers for breach of fiduciary duty
or alleged breach of fiduciary duty and agrees that none of the Initial
Purchasers shall have any liability (whether direct or indirect, in contract,
tort or otherwise) to them in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on their behalf or in right of them or
the Company, the Guarantors or any stockholders, employees or creditors of
Company or any Guarantor.

 

SECTION 18. Research Analyst Independence and Other Activities of the Initial
Purchasers.   The Company and the Guarantors acknowledge that the Initial
Purchasers’ research analysts and research departments are required to be
separate from, and not influenced by, their respective investment banking
divisions and are subject to certain regulations and internal policies, and that
such Initial Purchasers’ research analysts may hold views and make statements or
investment recommendations and/or publish research reports with respect to the
Company or the Guarantors and/or the offering that differ from the views of
their respective investment banking divisions. The Company and the Guarantors
hereby waive and release, to the fullest extent permitted by applicable law, any
claims that the Company or the Guarantors may have against the Initial
Purchasers arising from the fact that the views expressed by their research
analysts and research departments may be different from or inconsistent with the
views or advice communicated to the Company or the Guarantors by such Initial
Purchasers’ investment banking divisions. The Company and the Guarantors also
acknowledge that each of the Initial Purchasers is a full service securities
firm and as such from time to time, subject to applicable securities laws, may
effect transactions for its own account or the account of its customers, may
make recommendations and provide other advice, and may hold long or short
positions in debt or equity securities of, or derivative products related to,
the companies that may be the subject of the transactions contemplated by this
Agreement and the Company and the Guarantors hereby waive and release, to the
fullest extent permitted by applicable law, any claims that the Company or the
Guarantors may have against the Initial Purchasers with respect to any such
other activities.

 



36

 

 

SECTION 19. Waiver of Jury Trial.    The Company, the Guarantors and each of the
Initial Purchasers hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 



SECTION 20. Consent to Jurisdiction.   The Company and the Guarantors hereby
submit to the non-exclusive jurisdiction of any U.S. federal or state court
located in the Borough of Manhattan, the City and County of New York in any
action, suit or proceeding arising out of or relating to or based upon this
Agreement or any of the transactions contemplated hereby, and the Company and
the Guarantors irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding in any such court arising out of or
relating to this Agreement or the transactions contemplated hereby and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding has been brought in an
inconvenient forum.

 

SECTION 21. Recognition of the U.S. Special Resolution Regimes.

 

(a)            In the event that any Initial Purchaser that is a Covered Entity
(as defined below) becomes subject to a proceeding under a U.S. Special
Resolution Regime (as defined below), the transfer from such Initial Purchaser
of this Agreement, and any interest and obligation in or under this Agreement,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.

 

(b)           In the event that any Initial Purchaser that is a Covered Entity
or a BHC Act Affiliate (as defined below) of such Initial Purchaser becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
(as defined below) under this Agreement that may be exercised against such
Initial Purchaser are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
this Agreement were governed by the laws of the United States or a state of the
United States.

 



37

 

 

(c)           For purposes of this Section 21, the following terms have the
respective meanings set forth below:

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Covered Entity” means any of the following:

 

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act (12 U.S.C. §§1811-1835a) and the regulations promulgated thereunder and
(ii) Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(12 U.S.C. §§ 5381-5394) and the regulations promulgated thereunder.

 

[Signature Pages Follow]

 



38

 





 



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Guarantors a counterpart hereof,
whereupon this instrument, along with all counterparts, will become a binding
agreement among the Initial Purchasers, the Company and the Guarantors in
accordance with its terms.

 

  Very truly yours,       EMERGENT BIOSOLUTIONS INC.           By /s/ Richard S.
Lindahl     Name: Richard S. Lindahl
Title: Executive Vice President, Chief Financial Officer and Treasurer          
Emergent Devices Inc. (F/K/A ADAPT PHARMA INC.)   CANGENE BIOPHARMA LLC  
EMERGENT BIODEFENSE OPERATIONS LANSING LLC   EMERGENT INTERNATIONAL INC.  
EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC   EMERGENT PRODUCT DEVELOPMENT
GAITHERSBURG INC.   EMERGENT TRAVEL HEALTH INC.           By /s/ Richard S.
Lindahl     Name: Richard S. Lindahl
Title: Authorized Signatory

 

[Signature Page to Purchase Agreement]



 



 



 

CONFIRMED AND ACCEPTED, as of the date first above written:       WELLS FARGO
SECURITIES, LLC           By /s/ Mitch Williams     Authorized Signatory  

 

For itself and as Representative of the Initial Purchasers named in Exhibit A
hereto.

 

[Signature Page to Purchase Agreement]

 





 



 



EXHIBIT A

 

INITIAL PURCHASERS

 

A-1

 



 

EXHIBIT B

 

GUARANTORS



 

B-1

 





 

EXHIBIT C

 

SIGNIFICANT SUBSIDIARIES OF THE COMPANY

 



C-1

 



 

EXHIBIT D

 

FORM OF PRICING TERM SHEET

 



D-1

 



 

EXHIBIT E

 

ISSUER FREE WRITING DOCUMENTS

 



E-1

 



 

EXHIBIT F

 

FORM OF OPINION AND NEGATIVE ASSURANCE LETTER OF COMPANY COUNSEL

 

F-1

 

 



EXHIBIT G

 

FORM OF OPINION OF MARYLAND COUNSEL

 



G-1

